      Case 1:18-cr-00023-RGE-HCA Document 44 Filed 12/13/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )    Criminal No. 1:18-cr-023
               Plaintiff,                        )
                                                 )
v.                                               )    DEFENDANT=S MOTION FOR
                                                 )    EXTENSION OF DEADLINE TO
                                                 )    FILE OBJECTIONS TO FIRST
DEVON MILLER,                                    )    DRAFT PRESENTENCE REPORT
                                                 )
               Defendant.                        )
                                                 )

       COMES NOW, the defendant by her counsel, and in support of her Motion for Extension

of Deadline to file Objections to First Draft Presentence Report, states:

       1. The First Draft of the Presentence Investigation Report was filed on November 30,

           2018 by U.S. Probation.

       2. The deadline for filing objections is December 14, 2018.

       3. Counsel for the defendant needs additional time to review the report with the

           defendant, as the defendant is incarcerated in the Douglas County Jail on state

           charges.

       4. Counsel for the defendant requests that the deadline for filing objections to the

           Presentence Report be extended for one week until December 21, 2018.

       5. Counsel for the plaintiff, AUSA Richard Rothrock, has been contacted and has no

           objections to this extension of deadline request. The probation officer, Anne Hogslo,

           has also been contacted and has no objections.

       6. Sentencing in this matter is presently scheduled for February 27, 2019.
          Case 1:18-cr-00023-RGE-HCA Document 44 Filed 12/13/18 Page 2 of 2



                      WHEREFORE, defendant by her counsel prays that the Court grant the motion

                for extension of deadline to file objections to the First Draft Presentence Report for

                one week until December 21, 2018.

                                                                      /s/ Michael L. Smart
                                                                   MICHAEL L. SMART
                                                                   FEDERAL DEFENDER'S OFFICE
                                                                   701 Pierce Street, Suite 400
                                                                   Sioux City, IA 51101
                                                                   Phone: (712) 352-0552
                                                                   Alt Phone: (712) 252-4158
                                                                   E-mail:Mike_Smart@fd.org

                                                                   ATTORNEY FOR DEFENDANT
                                                          CERTIFICATE OF SERVICE
I hereby certify that on December 13, 2018, I electronically filed this document with the Clerk of Court using the ECF system which will serve it
on the appropriate parties.
                              /s/ Annette Torgerson
